Citation Nr: 0514833	
Decision Date: 06/01/05    Archive Date: 06/15/05

DOCKET NO.  98-10 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for arthritis of the left 
(minor) wrist, status post proximal carpectomy and fusion 
(previously coded as complete carpectomy of the left wrist), 
rated as 20 percent disabling prior to November 21, 2000, and 
30 percent disabling after February 1, 2001.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel


INTRODUCTION

The veteran had active service from June 1965 to June 1969.

This appeal arises from an April 1998 rating decision by the 
Buffalo, New York Regional Office (RO) of the Department of 
Veterans' Affairs which granted a 20 percent increased 
evaluation for service-connected arthritis of the left 
(minor) wrist, post proximal carpectomy status holding that 
the condition was being rated analogous to favorable 
ankylosis of the wrist under Diagnostic Code 5214.  In 
January 2002, the RO also granted the veteran a 100 percent 
disability rating for surgical treatment necessitating 
convalescence, effective November 21, 2000.

In July 2002, the Board rendered a decision on the veteran's 
claim, finding that a rating in excess of 20 percent for 
arthritis of the left (minor) wrist in post proximal 
carpectomy status was not warranted.  The veteran appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (Court).  In March 2003, the Court 
vacated the Board's July 2002 decision and remanded the case 
to the Board for readjudication under the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  In December 2003, the Board remanded the 
claim pursuant to the Court Order.  Finally, in February 
2005, the RO increased the veteran's disability rating to 30 
percent.  Because this grant is less than the maximum rating 
available under the applicable criteria, it does not 
represent a complete grant of benefits and the claim remains 
on appeal.

The veteran appeared for a personal hearing on his appeal 
before the undersigned Board member in Washington, D.C. in 
April 1999.  In March 2002, the RO received the veteran's 
request for another hearing in Washington, D.C.  In May 2002, 
the RO received the veteran's written withdrawal of his 
hearing request.


FINDINGS OF FACT

1.  Prior to November 21, 2000, the veteran's left wrist 
disability was primarily manifested by palmar flexion limited 
to 55 degrees and dorsiflexion or extension limited to 10 
degrees with complaints of pain and weakness.  

2.  From February 1, 2001 the veteran's left wrist disability 
is primarily manifested by ankylosis in a position other than 
favorable, but not in an unfavorable position.    


CONCLUSIONS OF LAW

1.  The schedular criteria for the assignment of a rating in 
excess of 20 percent for arthritis of the left (minor) wrist, 
status post proximal carpectomy, before November 21, 2000 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.10, 4.40, 4.45, 4.71, 4.71a, Diagnostic Code 
5214 (2004).

2.  The schedular criteria for the assignment of a rating in 
excess of 30 percent for arthritis of the left (minor) wrist, 
status post fusion, from February 1, 2001 have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.10, 4.40, 4.45, 4.71, 4.71a, Diagnostic Code 5214 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Rating

The veteran asserts that an increased rating is warranted for 
his left wrist disability.  In April 1988, the RO granted 
service connection and assigned a 10 percent rating for 
status post left navicular fracture, minor.  In May 1997, the 
veteran filed a claim for a re-evaluation.  By rating 
decision in April 1998, the RO increased the disability 
rating to 20 percent for complete carpectomy of the left 
wrist.  The veteran filed a notice of disagreement with this 
decision and subsequently perfected his appeal.  In January 
2002, the RO also granted the veteran a 100 percent temporary 
disability rating, effective from November 21, 2000 to 
February 2001.  In February 2005, the RO increased the 
veteran's disability rating to 30 percent for status post 
proximal carpectomy and fusion of the left wrist, effective 
from February 2001.  Thus, the issue on appeal is whether the 
veteran is entitled to a rating greater than 20 percent for 
the period before November 21, 2000 and a rating in excess of 
30 percent after February 1, 2001 for his left wrist 
condition.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2004).  Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2004).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2004).

The United States Court of Appeals for Veterans Claims ("the 
Court") has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 
C.F.R. § 4.14 (avoidance of pyramiding) did not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including flare-ups.  The Board 
notes that the guidance provided by the Court in DeLuca must 
be followed in adjudicating claims where a rating under the 
diagnostic codes governing limitation of motion should be 
considered.  However, the Board notes that the provisions of 
38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be 
considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

In addition, the Board notes that the intent of the rating 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59.

The Board has considered the veteran's contentions, private 
medical treatment records, and VA examinations.  The 
veteran's left wrist disability is rated under Diagnostic 
Code (DC) 5214 for ankylosis of the wrist.  Under this 
Diagnostic Code, a 20 percent disability rating is warranted 
for favorable ankylosis of the wrist (minor) in 20 to 30 
degrees dorsiflexion.  A 30 percent rating is warranted for 
ankylosis of the wrist in any position except favorable.  A 
40 percent disability rating is warranted for unfavorable 
ankylosis of the wrist in any degree of palmar flexion, or 
with ulnar or radial deviation.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2004).   

The Board must also consider the possibility of a higher 
rating under another diagnostic code, see Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In this case, one other 
possible applicable code is 5215 for limitation of motion.  
However, the highest possible rating under this code is 10 
percent, so the veteran could not be granted an increased 
rating under this code, nor does it appear that there is any 
other diagnostic code that would be more advantageous to the 
veteran in this case.  


A.  Prior to November 21, 2000

The medical evidence does not indicate that the veteran's 
disability warranted a rating in excess of 20 degrees prior 
to November 21, 2000.  In December 1995, the veteran 
underwent proximal row carpectomy at Rochester General 
Hospital.  A July 1997 VA examination revealed a markedly 
limited range of motion.  The veteran's wrist had 
dorsiflexion of 5 degrees and plantar flexion of 3 to 5 
degrees.  The veteran had constant pain in his wrist with no 
flare-ups or fatigue aggravation because he could not perform 
certain activities at any time.

In February 1997, the veteran underwent a functional capacity 
evaluation.  There was a 5 percent deficit in wrist flexion 
and extension.  The veteran's range of motion was 39 degrees 
extension, 25 degrees flexion, 10 degrees radial deviation, 
and 11 degrees ulnar deviation.  Weakened wrist movement and 
grip strength were also shown.

In December 1997, the veteran underwent a Worksite Analysis 
Report for the purpose of providing accommodations for him at 
his job.  Based on a review of the veteran's medical records, 
the analyst reported he had limited movement of his left 
wrist along with "significant strength deficits" and below 
average grip and pinch force of the left hand.  In addition, 
the veteran had diminished ability to push and pull.  The 
analyst also noted that this diminished strength would lead 
to muscle fatigue in the hand and awkward positioning of the 
arm and shoulder, leading to discomfort.  The analyst made 
various recommendations to accommodate the veteran's 
disability at work, including changing the location of mail 
bundles so they were more accessible to the veteran and 
reducing the need to push or pull carts manually.  

In April 2000, the physician who performed the abovementioned 
analysis reported that he saw the veteran that day.  It was 
reported that he had five years of limited range of motion, 
but basically had a good result from the carpectomy.  He had 
now developed further arthritis and was at the stage that he 
had no option, but a wrist fusion.  

In an August 2000 VA examination, the veteran complained of 
pain, weakness, stiffness, instability, giving way, locking, 
fatigability, and lack of endurance of his left wrist.  He 
also complained of flare-ups of pain 3 to 4 times a year, 
precipitated by changes in the weather.  Upon examination, 
the veteran had palmar flexion of 55 degrees and dorsiflexion 
of 10 degrees.  In addition, the veteran had 20 degrees of 
ulnar deviation and 5 degrees radial deviation.  The examiner 
also concluded that the veteran's functional ability was 
significantly limited during flare-ups, with each episode 
lasting approximately 24 hours.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and the 
impairment resulting from the veteran's left wrist disability 
warranted no higher than a 20 percent disability rating prior 
to November 21, 2000 (when the veteran underwent fusion of 
his wrist).  In this regard, although it is clear that he had 
significant disability involving the wrist, he did not have 
ankylosis of the joint.  All examinations had in fact shown 
significant motion in the joint.  The RO rated the condition 
as analogous to ankylosis, apparently giving due 
consideration to the functional limitations imposed by the 
disability as required by DeLuca.  Although the veteran had a 
significantly limited range of motion in his left wrist, even 
with the additional limitations caused by pain and other 
factors, the veteran's disability did not warrant a finding 
that the functional disability was consistent with more than 
ankylosis in a favorable position during this time period.  
As a result, the benefit of the doubt rule enunciated in 38 
C.F.R. § 5107 (b) is not applicable.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 3.102 (2004).  Accordingly, the 
claim must be denied.

A.	After February 1, 2001

In November 2000, the veteran underwent wrist fusion with 
synthes plate at Rochester General Hospital.  Progress notes 
dated from November 2000 to January 2001 indicate that the 
veteran's wrist fusion was successful and he was pleased with 
the results.  The veteran's wrist fusion was "completely 
solid."  He did not have pain, except with extreme rotation.  
In an April 2001 letter to the Office of Workers 
Compensation, the surgeon suggested that with a fusion such 
as the one that was done would leave the veteran with a 
Workers Compensation rating of 60 percent. 

In June 2002, the veteran's private physician reported that 
he had totally solid fusion with "an excellent rotational 
component of about 180 degrees and a favorable position of 
the wrist."  Apparently, the physician reviewed the RO's 
January 2002 decision, concluding that the veteran was 
entitled to a 20 percent disability rating.  According to his 
review of Diagnostic Code 5214, the examiner felt that the 
veteran was entitled to a 30 percent disability rating for 
favorable ankylosis.

In June 2004, the veteran underwent another VA examination.  
The examiner found no active or passive range of motion 
beyond a full extension at 0 degrees.  There was no ulnar or 
radial deviation.  The examiner could not determine 
fatigability due to there being no limitation of motion.  The 
veteran's left hand grip was diminished compared to that of 
the right hand.  The veteran experienced some pain which did 
not significantly limit the wrist's function.  There was 
incoordination of the hand and wrist secondary to the fusion.  
In October 2004, the VA examiner was asked to clarify the 
degree of ulnar-radial deviation.  She reiterated that there 
was none.  Finally, in February 2005, the examiner was asked 
to clarify her opinion once again.  She reported that the 
veteran's left wrist was ankylosed in line with his arm, 
meeting the Diagnostic Code criteria for any other position, 
except favorable.  The wrist was not in an unfavorable 
position and there was no evidence of ulnar or radial 
deviation.

Furthermore, since the veteran's fusion operation, he is 
experiencing only slight pain with no flare-ups with 
repetitive motion because there is no wrist motion.  As a 
result, the evidence does not support an increase in 
functional impairment to warrant a disability rating in 
excess of 30 percent under DC 5214.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and the 
impairment resulting from the veteran's left wrist disability 
warrants no higher than a 30 percent rating from February 1, 
2001 to the present.  As a result, the benefit of the doubt 
rule enunciated in 38 C.F.R. § 5107 (b) is not applicable.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004).  
Accordingly, the claim must be denied.

The Board finally notes that the RO has not referred the 
veteran's claim to the VA Undersecretary for Benefits or the 
Director, VA Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  A referral under this provision is only 
warranted where the disability in question presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  While the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from raising this 
question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and 
address for referral where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual. Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question. VAOPGCPREC 6-96 (Aug. 16, 1996).  While 
there is evidence that the veteran has limited duties at his 
work and accommodations have been made by his employer, and 
although the veteran has testified as to the harassment and 
difficult work environment he has encountered as a result of 
his disability, the veteran continues to maintain a full-time 
work schedule.  In fact, during his June 2004 VA examination, 
the veteran reported that he had not lost any time from work 
in the past 12 months as a result of his disability.  There 
is nothing to suggest that there has been any interference 
with employment above and beyond that contemplated by the 
current rating, which, it is emphasized, contemplates 
significant industrial impairment.

II. VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.  The final regulations implementing the 
VCAA were published on August 29, 2001, and they apply to 
most claims for benefits received by VA on or after November 
9, 2000, as well as any claim not decided as of that date. 66 
Fed. Reg. 45,620, et seq. (Aug. 29, 2001).  

A.	The Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his or her possession that pertains 
to the claim.  Id.  This "fourth element" comes from the 
language of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied in this case. With regard to element (1), above, 
the Board notes that the RO sent the appellant a VCAA notice 
letter in April 2004 that informed him of the type of 
information and evidence necessary to establish his claim for 
an increased rating for his left wrist disability.  
Furthermore, by virtue of the rating decision on appeal and 
the statements of the case (SOCs), he was provided with 
specific information as to why his claim was not granted 
fully, and of the evidence that was lacking for a higher 
evaluation. 

As for elements (2) and (3), the Board notes that the RO's 
April 2004 letter, along with the SOCs, notified the 
appellant of his and VA's respective responsibilities for 
obtaining information and evidence under the VCAA.  More 
specifically, the VCAA letter informed him that VA was 
responsible for getting records from any federal agency and 
would make reasonable efforts to obtain other records 
necessary to support his claim; while the appellant was 
responsible for providing enough information about the 
records so that VA could request them from the person or 
agency that had them.

Finally, with respect to element (4), the Board notes that 
the appellant was supplied with the complete text of 38 
C.F.R. § 3.159(b)(1) by way of a February 2005 SSOC.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. Apr. 14, 2005).

B.	Duty to Assist

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West 2002).  The RO has requested and obtained 
service medical records from the National Personnel Records 
Center (NPRC).  In addition, the appellant was afforded VA 
medical examinations for the disability at issue, so a remand 
for a medical examination and opinion is not necessary to 
decide the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159 (c)(4) (2004); Wells v. Principi, 326 F.3d 1381, 1384 
(Fed.Cir. 2003).  Accordingly, the Board finds that there is 
no reasonable possibility that any further assistance would 
aid the appellant in substantiating the claims.  

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.


ORDER

Entitlement to an evaluation in excess of 20 percent for 
arthritis of the left (minor) wrist, status post proximal 
carpectomy, for the period prior to November 21, 2000 is 
denied.

Entitlement to an evaluation in excess of 30 percent for 
arthritis of the left (minor) wrist, status post fusion, for 
the period after February 1, 2001 is denied.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


